DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 09/02/2021; claim(s) 1- 20 is/are pending herein; claim(s) 1, 15, & 18 is/are independent claim(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1- 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No. 11,139,775 B1 (parent’775). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. Specifically, the claims 1- 14 of parent’775 anticipate each and every elements of these claims as set discussed below.

A1) Regarding claim 1:
Instant Application: 17/446,742
Parent Patent: 11,139,775 B1
Remarks
Claim 1, A system comprising
1. A system comprising:
Anticipated because same preamble
a tracker attached to a rotational mechanism for changing a plane of the tracker, wherein the tracker is configured to collect solar irradiance; and
a tracker attached to a rotational mechanism for changing a plane of the tracker, wherein the tracker is configured to collect solar irradiance
anticipated
a controller in communication with the rotational mechanism, the controller comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to:
and a controller in communication with the rotational mechanism, the controller comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to
anticipated
determine a position of the sun at a first specific point in time;
store, in the at least one memory device, … determine a position of the sun at a first specific point in time
anticipated
retrieve, from the at least one memory device, height information for the tracker and at least one adjacent tracker
retrieve, from the at least one memory device, height information for the tracker and at least one adjacent tracker
anticipated
determine a first angle for the at least one adjacent tracker based on the position of the sun;
determine a first angle for the at least one adjacent tracker based on the position of the sun and the executed shadow model
anticipated
determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between a first height of the tracker and a second height of the at least one adjacent tracker
determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between the first height and the second height;
anticipated
determine a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker; and
determine a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker based on the executed shadow mode;
anticipated
transmit instructions to the rotational mechanism to change the plane of the tracker to the second angle.
and transmit instructions to the rotational mechanism to change the plane of the tracker to the second angle.
anticipated


A2) Regarding claims 2- 14, these claims are also anticipated by claims 2-14 of the parent patent’775 respectively.

B) Claims 15- 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 11,139,775 B1 (parent’775). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.  Specifically, inventions of these claims are anticipated by claims 15-17 of the parent’775 as shown/discussed below.
B1) Regarding claim 15:
Instant Application: 17/446,742
Parent Patent: 11,139,775 B1
Remarks
15. A method for operating a tracker, the method implemented by at least one processor in communication with at least one memory device
15. A method for operating a tracker, the method implemented by at least one processor in communication with at least one memory device;
Anticipated because same preamble
determining a position of the sun at a first specific point in time;
determining a position of the sun at a first specific point in time;
anticipated
retrieving, from the at least one memory device, height information for the tracker and at least one adjacent tracker
retrieving, from the at least one memory device, height information for the tracker and at least one adjacent tracker,
anticipated
determining a first angle for the at least one adjacent tracker based on the position of the sun
determining a first angle for the at least one adjacent tracker based on the position of the sun and the executed shadow model;
anticipated
determining an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between a first height of the tracker and a
second height of the at least one adjacent tracker
determining an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between the first height and the second height;
anticipated
determining a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker; and
determining a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker based on the executed shadow model
anticipated
transmitting instructions to change a plane of the tracker to the second angle.
and transmitting instructions to change a plane of the tracker to the second angle.
anticipated


B2) Regarding claims 16- 17, these claims are anticipated by claims 16- 17 of the parent patent’775 respectively.

C) Claims 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 11,139,775 B1 (parent’775) Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.  Specifically, inventions of these claims are anticipated by claims 18-20 of the parent’775 as shown below.
C1) Regarding claim 18:
Instant Application: 17/446,742
Parent Patent: 11,139,775 B1
Remarks
18. A controller for a tracker, the controller including at least one
hardware processor in communication with at least one memory device, the at least
one processor programmed to:
18. A controller for a tracker, the controller including at least one hardware processor in communication with at least one memory device, the at least one processor programmed to:
Anticipated because same preamble
determine a position of the sun at a first specific point in time;
determine a position of the sun at a first specific point in time
anticipated
retrieve, from the at least one memory device, height information for the tracker and at least one adjacent tracker;
retrieve, from the at least one memory device, height information for the tracker and at least one adjacent tracker
anticipated
determine a first angle for the at least one adjacent tracker based on the position of the sun;
determine a first angle for the at least one adjacent tracker based on the position of the sun and the executed shadow model
anticipated
determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between a first height of the tracker and a
second height of the at least one adjacent tracker;
determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between the first height and the second height;
anticipated
determine a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker;
determine a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker based on the executed shadow model;
anticipated
transmit instructions to change a plane of the tracker to the second angle.
and transmit instructions to change a plane of the tracker to the second angle
anticipated


C2) Regarding claims 19- 20, these claims are anticipated by claims 19- 20 of the parent patent’775 respectively.

Allowable Subject Matter
Claims 1- 20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting (NDP) set forth in this Office action. 

Reasons for Indicating allowable subject matter
The following is an examiner’s statement of indicating allowable subject matter: 
1) Maxey et al. (US 20150377518 A1, reference of the record) teaches a system comprising pluralities of trackers [shown in fig. 5], wherein a controller [“the controller 50”] of the system identifies a backtracking angle [e.g., angle of step 324] (“second angle for the tracker” as claimed) for the tracker [e.g., second tracker from left in fig. 5] and adjacent tracker [first tracker 14 from left] to minimize the amount of shadow cast by the at least one adjacent tracker and transmit instructions to a rotational mechanism of the tracker to change the plane of the tracker to the second angle (Figs. 5-8, 18, [0119-0120]).
However, Maxey fails to consider “height information for the tracker and at least one adjacent tracker”,  “difference between a first height of the tracker and a second height of the at least one adjacent tracker”, and current angle (“first angle for the at least one adjacent tracker”) as claimed. Thus, Maxey fails to teach “determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between a first height of the tracker and a second height of the at least one adjacent tracker”.
2) Gu (US 20210273602 A1) is directed to performing backtracking to allow for increased total power generation by intentionally shading a percentage of panel modules, thereby allowing for a lower angle of incidence on unshaded panel modules ([0001]). Gu determines an adjusted/backtrack angle for the adjacent tracker so that the adjacent tracker will not cause shadow to the tracker, but not for the tracker itself. Specifically, Gu teaches a system [Figs. 1- 3] comprising:
a tracker [e.g., tracker 110a in fig. 1 or left tracker of the fig. 3] attached to a rotational mechanism for changing a plane of the tracker, wherein the tracker is configured to collect solar irradiance; and
a controller [controller 118 or supervisory controller] in communication with the rotational mechanism, the controller comprising at least one processor [“a processor, which is coupled to the memory”] in communication with at least one memory device [“controllers 118 may include a memory”] ([0021-0025]), 
wherein the at least one processor is programmed to:
determine a position [“sun position calculator,”] of the sun at a first specific point in time ([0023]);
retrieve, from the at least one memory device, height information [“where the terrain on which the backtracking system is installed is non-horizontal… and ~h is the difference in height between adjacent piers 112”] for the tracker and at least one adjacent tracker ([0027]);
determine a first angle [“θs is the sun elevation angle 105 relative to the zenith,” for the tracker 111b (right side tracker) in figs. 1 and 3] for the at least one adjacent tracker based on the position of the sun ([0023, 0030]); 
determine an amount of shadow [314b portion on the left tracker in fig. 3] obscuring a portion of the adjacent tracker based on the first angle and a different between first height of the tracker and a second height of the at least one adjacent tracker (Fig. 3, [0027], Claim 15);
determine an adjusted angle [“single-cell or single-panel backtracking angle is selected at block 420”] for the adjacent tracker to minimize the amount of shadow cast by the at least on adjacent tracker obscuring a portion of the tracker and transmit [“the angle to which the solar module is driven by the motor of the solar tracker”] instructions to the rotational mechanism to change the plane of the adjacent tracker to the adjusted angle (Fig. 4, [0030, 0034]).
 However, Gu fails to teach remaining features of the claim 1.Therefore, while Gu teaches of using the height information for the pluralities of the tracker, it does not use the height information to determine an angle for the tracker that is experiencing the shadow itself. Rather Gu focuses on minimizing the shadow on other nearby trackers. 

3) Munoz et al. (US 20210218362 A1) is directed to reducing shading between two or more solar trackers that are installed in irregular terrain which causes to have difference in height of the trackers ([0001, 0026], Figs. 2s). Munoz further teaches using of difference [“considering the difference in height between solar trackers” or “slope angle (α) of the terrain between adjacent solar trackers”] between a first height of the tracker and a second height of the at least one adjacent tracker to determine second angle [“determining an optimum tilt angle for each solar tracker”] for the tracker ([0015-0016, 0022, 0026, 0028, 0052]).
 However, Munoz also fails to determine an amount of shadow obscuring a portion of the tracker using this height difference information. Rather, Munoz focus on directly identifying the optimum angle for each of the trackers without identifying the amount of shadow that is being placed by the adjacent tracker based on its angle and difference in height between the trackers.
Accordingly, for claim 1, the prior arts individually or in a proper combination fails to teach/or suggest the inclusion of “determine an amount of shadow obscuring a portion of the tracker based on the first angle and a difference between a first height of the tracker and a second height of the at least one adjacent tracker; determine a second angle for the tracker to minimize the amount of shadow cast by the at least one adjacent tracker obscuring a portion of the tracker” when viewed together with remaining limitations.
II) Claims 15 & 18 recite similar novel and non-obvious subject matter as claim 1.
III) Claims 2- 14, 16- 17 & 19- 20 are indicated allowable because of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115